PER CURIAM.
The defendant, Florida Farm Bureau Casualty Insurance Company [“Farm Bureau”], appeals from an adverse judgment finding coverage for a shed on its insured’s property. We reverse because the shed was excluded from coverage under the clear language of the policy.
William Conover’s shed was severely damaged by a windstorm after the effective date of an amendment to his insurance policy. The amendment excluded coverage for structures more than 150 feet from any exterior wall of the insured’s dwelling. Conover did not assert below that the language was ambiguous, and, in fact, submitted a verdict form asking the jury to determine whether there was coverage “by the specific terms of the contract.” The jury found there was coverage, and the trial court entered judgment accordingly.
Given Conover’s pre-trial admission that the shed was outside the 150 foot range of coverage, the jury’s finding of coverage was against the manifest weight of the evidence. Farm Bureau’s motion for directed verdict should have been granted. Accordingly, we reverse and remand with instructions to enter judgment for Farm Bureau.
REVERSED and REMANDED with INSTRUCTIONS.
DAUKSCH, COBB and GOSHORN, JJ., concur.